        Case 2:19-cv-02407-CMR Document 130 Filed 02/14/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS                        16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                       HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:
                                                       Civil Action No.: 19-cv-2407-CMR
 THE STATE OF CONNECTICUT, et al. v.
 TEVA PHARMACEUTICALS USA, INC., et al.                ORAL ARGUMENT REQUESTED


             DEFENDANT BRECKENRIDGE PHARMACEUTICAL, INC.’S
                  MOTION TO DISMISS THE OCTOBER 31, 2019
              STATE ATTORNEYS GENERAL AMENDED COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and PTO 71 (16-MD-2724, Dkt.

No. 846), and for the reasons set forth in the accompanying Memorandum of Law, Defendant

Breckenridge Pharmaceutical, Inc. (“Breckenridge”), by and through undersigned counsel,

respectfully moves this honorable Court to dismiss all claims against Breckenridge in the

Amended Complaint with prejudice.

       Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Breckenridge requests oral

argument on its Motion to Dismiss.

Dated: February 14, 2020                            Respectfully submitted,


                                                    /s/ Stacey Anne Mahoney
                                                    Stacey Anne Mahoney
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    101 Park Avenue
                                                    New York, New York 10178
                                                    Telephone: (212) 309-6000
                                                    Facsimile: (212) 309-6001
                                                    stacey.mahoney@morganlewis.com

                                                    Counsel for Defendant
                                                    Breckenridge Pharmaceutical, Inc.
